Title: From Abigail Smith Adams to John Quincy Adams, 29 January 1818
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy Janry. 29th 1818.

I write but seldom to you, least you should feel as tho’ you were obliged to replie, when you must be much occupied with public Business and as I am now engaged to address you in that line, You will feel obliged to listen.
My present design is to name to you a Gentleman for office conditionally. It is reported that Major Warren of plymouth is about to resign, or be removed from the office of collector of the port of Plymouth. Should that be the case, Mr William Hamet of that Town, has requested to be named as a candidate. He is a Gentleman of Good Character, a Friend of Government altho’ not of party.—Much esteemed, and respected, of Sober Habits—I have known him for several years, having married a Neice of my Friend Mrs Cushings—You can name him to the President.—Having finished this business—I want to know if you have any personal acquaintance with Mr Wirt. Your Attorney General? I have lately been reading his sketches of the Life of Patrick Henry, with as much pleasure, and lively interest as any Romance of the highest order; If he had the materials for his whole Life, What a Book he would have written? I query tho’ whether Mr Henrys Eloquence surpassed his Biographers pen
Your Father has written a Letter or two to mr Wirt Upon his Book—I want to ask your Patronage, and subscription for the North American Review. It is the best Periodical work which has appeard and wants encouragement; George says that he takes it, and will send it to you, that his subscription will terminate next April when he will subscribe for you, if you direct it—What Shall be done with the great picture? I fear half Standing, half lying, that it may get injured. mr Foster said he should be glad to take it and hang it up in his House untill you should call for it—
You See a proposal for a Marble Bust—how it will terminate I know not, the Governours Sallery, I hope will pass—Yours as ever
A Adams